Name: Commission Regulation (EEC) No 2636/84 of 17 September 1984 on the supply of various consignments of cereals and rice to the International Committee of the Red Cross as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 9 . 84 Official Journal of the European Communities No L 250/7 COMMISSION REGULATION (EEC) No 2636/84 of 17 September 1984 on the supply of various consignments of cereals and rice to the International Committee of the Red Cross as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018 /84 (2), Having regard to Council Regulation (EEC) No 1418 /76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1025/84 (4), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid f), as amended by Regulation (EEC) No 3331 /82 (6), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1278/84 of 7 May 1984 laying down the implementing rules for 1984 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment (7), Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (8), as last amended by Regulation (EEC) No 2543/73 (9), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee , Whereas on 20 July 1984 the Commission of the European Communities decided to grant, under Community measures, various quantities of cereals to certain non-member countries and beneficiary organi ­ zations ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice ( l0), as last amended by Regulation (EEC) No 3323/81 (") ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies specified in the Annexes hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regu ­ lation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 September 1984 . For the Commission Poul DALSAGER Member of the Commission ') OJ No L 281 , 1 . 11 . 1975 , p. 1 . :) OJ No L 107, 19 . 4 . 1984, p. 1 . ') OJ No L 166, 25 . 6 . 1976 , p. 1 . 4) OJ No L 107, 19 . 4 . 1984 , p. 13 . ') OJ No L 281 , 1 . 11 . 1975 , p. 89 . *) OJ No L 352, 14. 12 . 1982, p. 1 . ) OJ No L 124, 11 . .5 . 1984 , p. 1 . ") OJ No 106, 30 . 10 . 1962, p. 2553/62 . ") OJ No L 263 , 19 . 9 . 1973 , p. 1 . ("') OJ No L 192, 26 . 7 . 1980 , p. 11 . (") OJ No L 334, 21 . 11 . 1981 , p. 27 . No L 250/8 Official Journal of the European Communities 19. 9 . 84 ANNEX I 1 . Programme : 1984 2. Recipient : International Committee of the Red Cross (ICRC) 3 . Place or country of destination : Ethiopia 4 . Product to be mobilized : common wheat flour 5 . Total quantity : 1 000 tonnes (1 369 tonnes of cereals) 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : OBEA, rue de TrÃ ªves 82, B-1040 Bruxelles (telex 24 076) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : flour of fair and sound merchantable quality , free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process ; the flour shall have the following characteristics :  moisture : 14 % maximum (ICC Method No 110)  protein content : 10,5 % minimum (N x 6,25 in terms of dry matter) ( ICC Method No 105)  Hagberg falling number of at least 180, including the preparation (agitation) time of 60 seconds (ICC Method No 107)  ash content : 0,62 % maximum, referred to dry matter (ICC Method No 104) 10 . Packaging :  in new bags :  jute sacks of a minimum weight of 600 g, or  composite sacks jute/polypropylene of a minimum weight of 335 g  net weight of the bags : 50 kg a red cross 15 x 15 cm followed by in letters at least 5 cm high : 'ETH 138 / WHEAT FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE INTERNATIONAL COMMITTEE OF THE RED CROSS / FOR FREE DISTRIBUTION / MASSAWA' 11 . Port of shipment : a Community port 12 . Delivery stage : cif 13 . Port of landing : Massawa 14 . Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 2 October 1984 16 . Shipment period : 20 October to 20 November 1984 17 . Security : 12 ECU per tonne Notes : 1 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R '. 2. The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required . 19 . 9 . 84 Official Journal of the European Communities No L 250/9 ANNEX II 1 . Programme : 1984 2. Recipient : International Committee of the Red Cross (ICRC) 3 . Place or country of destination : Nicaragua 4 . Product to be mobilized : rolled oats 5 . Total quantity : 100 tonnes ( 172 tonnes of cereals) 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Verkoop- en Inkoopbureau (VIB), Kouvenderstraat 229, NL-6430 AZ Hoensbroek (telex 56 396) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : Production of quick-cooking oat flakes : Raw oats : First quality high-density oats Cleaning and preparation . Oats to be cleaned of extraneous matter, debittered and stabilized by treatment with steam Hulling : Oats to be size-classified and hulled. After separation of husks, oat kernels to be scoured and polished Groats : Oat kernels to be cut, sorted and air-cleaned . Groats dampened and pre-cooked with steam, then rolled to flakes Quality of oat flakes : humidity : less than 1 2 % ash content : less than 2,3 % of dry matter crude fibre : less than 1,5 % of dry matter husk content : less than 0,10 % of dry matter protein content : not less than 1 2 % of dry matter 10 . Packaging :  in bags  bag composition :  four bags of Kraft paper, of a strength corresponding to a weight of at least 70 g/m2  one interposed bag made of tarred paper of a strength corresponding to a weight of at least 140 g/m 2  one double-bound polyethylene internal pocket at least 0,06 mm thick  top and bottom seals of bag to be pasted  net weight of bags : 25 kg  marking on the bags : a red cross 10 x 10 cm as well as the following : 'NIC 114 / COPAS DE AVENA / DONACIÃ N DE LA COMUNIDAD ECONOMICA EUROPEA / ACCIÃ N DEL COMITÃ  INTERNACIONAL DE LA CRUZ ROJA / DESTI ­ NADO A LA DISTRIBUCIÃ N GRATUITA / CORINTO' 11 . Port of shipment : a Community port 12 . Delivery stage : cif 13 . Port of landing : Corinto 14 . Procedure to be applied in order to determine supply costs : tendering No L 250/ 10 Official Journal of the European Communities 19. 9 . 84 15 . Deadline for the submission of tenders : 12 noon on 2 October 1984 16 . Shipment period : 20 October to 20 November 1984 17 . Security : 12 ECU per tonne 18 . At the request of the ICRC, the successful tenderer shall supply to the beneficiary or its representative , on delivery, the following documents ( in Spanish) :  certificate of origin  phytosanitary certificate  pro forma invoices  gift declaration specifying that it is food aid intended to be distributed free of charge Note : Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the . goods , with the marking followed by a capital 'R '. 19 . 9 . 84 Official Journal of the European Communities No L 250/ 11 ANNEX III 1 . Programme : 1 984 2. Recipient : International Committee of the Red Cross (ICRC) 3 . Place or country of destination : Nicaragua 4. Product to be mobilized : fully milled long grain rice 5 . Total quantity : 250 tonnes (725 tonnes of cereals) 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : Ente nazionale risi , piazza Pio XI, 1 , I-Milano (telex 334 032) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 1 5 %  broken rice : 5 % maximum  chalky grains : 5 % maximum  grains striated with red : 3 % maximum  spotted grains : 1 ,5 % maximum  stained grains : 1 % maximum  yellow grains : 0,050 % maximum  amber grains : 0,20 % maximum 10 . Packaging :  in bags :  quality of the bags : woven synthetic  net weight of the bags : 50 kg  marking on the bags : a red cross 15 x 15 cm followed by (in letters at least 5 cm high) : 'NIC 113 / ARROZ / DONACIÃ N DE LA COMUNIDAD ECONOMICA EUROPEA / ACCIÃ N DEL COMITÃ  INTERNACIONAL DE LA CRUZ ROJA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / CORINTO' 11 . Port of shipment : a Community port 1 2 . Delivery stage : cif 13 . Port of landing : Corinto 14 . Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 1 October 1984 16 . Shipment period : 20 October to 20 November 1984 17 . Security : 12 ECU per tonne 18 . At the request of the ICRC, the successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents (in Spanish) :  certificate of origin  phytosanitary certificate  pro forma invoices  gift declaration specifying that it is food aid intended to be distributed free of charge Note : Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R '.